Citation Nr: 1816804	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-19 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Counsel






INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969; among his awards and decorations, he is the recipient of three awards of the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

As an introductory matter, a review of the evidence reveals that, throughout the relevant appeal period, the Veteran has not been employed.  See January 2013 VA examination report ("He was laid off from a bulk-mail delivery job in 2009 and has not been gainfully employed since that time.").  However, the January 2013 VA examiner specifically noted that "[h]e does not attribute his unemployment to psychiatric symptoms."  Id.  Furthermore, a May 2010 VA treatment report stated, "Retired white collar work driver S[ocial] S[ecurity] disability (two herniated discs -->low back pain denies sciatica)."  Because the evidence submitted thus far affirmatively suggests non-PTSD factors impacting his work status, TDIU has not been raised as part and parcel of his increased rating claim for PTSD at this juncture pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although any additional delay is regrettable, a remand is required for additional development.  

First, the Veteran has identified outstanding VA treatment records from the Northport VA Medical Center.  See January 2013 statement ("I am only being treated at the Northport VAMC for my PTSD. . . . with my original claim I submitted 20 pages of mental health reports.  If the VARO needs any additional mental health reports[,] you can request them from the Northport VAMC.").  In this regard, although the Veteran submitted a few other treatment records since then-the last of which was from May 2014-VA has not made any request to associate the remainder of the outstanding relevant treatment records he identified.  In fact, VA last downloaded his VA treatment records in December 2012.  See Legacy Content Manager Documents (including VA treatment records through October 2012 only).  

Lastly, the Veteran's representative argued that the Veteran submitted evidence of worsening of symptoms since the last January 2013 VA examination.  See June 2014 Form 646 ("Treatment note dated 4/29/13 submitted with the NOD indicates the Veteran's anti-psychotic medication was increased indicating a worsening of his condition."); see also May 2014 statement ("Vet is requesting that the New York Regional Office re-schedule a C&P Exam for his PTSD at the New York VA Medical Center."  The Board agrees that there is evidence of worsening in that a May 2014 VA treatment report expressly notes that the Veteran "reports exacerbation of PTSD s[ymptom]s."  As such, a new VA examination is needed to ascertain the current level of severity of his disability. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records relevant to his PTSD dated from October 2012 through the present.

2.  Schedule the Veteran for a new VA examination to evaluate the current level of severity of his PTSD.  The electronic claims file should be reviewed by the examiner in conjunction with the examination.

The AOJ should ensure that the examiner provides all information required for rating purposes.
3.  Thereafter, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






